DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–5, 7–10, 25, and 31–33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashi (US 2008/0220042 A1) in view of Xu (US 2007/0018361 A1).
Hashi teaches the formation of biodegradable nanofibers comprising polymers alginate, fibrin, hyaluronic acid, or combinations thereof for use in artificial organs.  Hashi abstract, ¶¶ 12, 141, 144.  The nanofibers’ diameter may range from about 1 nm to 50 nm.  Id. ¶ 199.  The nanofibers are collected and aligned following electrospinning to form an internally-aligned microfiber in the shape of a rod or conduit having a diameter ranging from 2–50 microns.  See Hashi Fig. 4B, 5B, ¶¶ 140, 183–201; Spec. at 23:25–24:12.  The instant claims require “electrostretch[ing]” to yield “hydrogel, polymer nanofibers with internal polymer alignment.”  However, the terms “electrostretched” or “electrostretching” are not defined in the instant Specification.  Instead, because the instant specification delineates two separate forces – electrical and mechanical – may be applied to the electrospun fibers, the instant claims merely require the electrical process to meet the required “electrostretched” requirement because stretching occurs during electrospinning.  See Spec. at 24:5–10.  The Examiner takes the position that because the Id. ¶¶ 213, 318, Example 17.  
Hashi fails to teach that the biodegradable polymer is a hydrogel.
Xu teaches methods for fabricating cross-linked hydrogel nanofibers formed by electrospinning, wherein the nanofibers have improved chemical stability and mechanical properties and are used in artificial organs.  Xu abstract, ¶¶ 3, 7, 18, 47, 80, 83.  
It would have been obvious to one of ordinary skilled to have used a crosslinked hydrogel in electrospinning the fibers of Hashi motivated to improve the chemical stability and mechanical properties for artificial organ applications.
Claims 6 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashi and Xu as applied to claims 1 and 31 above, and further in view of Harris (2008/0145934  A1).  Hashi and Xu fail to teach a water content amount for hydrogel polymer nanofibers.
Harris teaches a tissue-engineering scaffold comprising hydrogel nanofibers may be used for implantation into the human body.  Harris abstract.  The hydrogel may have a water content of from about 90 to about 99.9 percent.  Id. ¶ 18.
It would have been obvious to the ordinarily skilled artisan to have looked to Harris for guidance as to a suitable water content for hydrogel to practice the combined invention of Hashi and Xu.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashi and Xu as applied to claim 10 above, and further in view of Yoder (US 2008/0025956 A1).  Hashi and Xu fail to teach the use of endothelial colony forming cells.
Yoder teaches a scaffold comprising fibrin, fibrinogen, gelatin, hyaluronan, or combinations thereof to support endothelial colony forming cells for the growth of blood vessels.  Yoder ¶¶ 31, 86.
It would have been obvious to the ordinarily skilled artisan to have modified the endothelial progenitor cells of Hashi to be endothelial colony forming cells as the colony forming cells are designed to be highly proliferative.  See Yoder ¶ 96.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashi, Xu, and Yoder as applied to claim 11 above, and further in view of Blaha (US 2009/0043380 A1).  Hashi, Xu, and Yoder fail to teach the use of longitudinal alignment of endothelial colony forming cell to the microfiber.
Blaha teaches a tubular stent with an aligned coating on the luminal surface which aligns both the blood flow and the growth of natural endothelial cell layers in a uniform, optimal direction longitudinally along the central axis of the lumen.  Blaha ¶ 50.  The coating is applied to the luminal surface of the stent in the form of longitudinally aligned microfibers or nanofibers.  Id. ¶ 59.  Blaha further teaches that the endothelial cells on the stent are elongated and tend to be aligned with the direction of blood flow and that by aligning the fibers with the preferred, longitudinal alignment of the endothelial cells, endothelial cell deposition on the stent is accelerated.  Id. ¶ 55.  
Accordingly, the ordinarily skilled artisan would have been motivated to modify the microfiber of the combined teachings of Hashi, Xu, and Yoder to further comprise endothelial colony forming cells aligned longitudinally to the polymer microfiber, due to the optimal direction of endothelial cells as taught by Blaha.  
 Claims 13–15 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashi, Xu, Yoder, and Blaha as applied to claim 12 above, and further in view of Kusuma (The FASEB Journal, published online Aug. 23, 2012).  Hashi, Xu, Yoder, and Blaha fail to teach endothelial colony forming cells depositing extracellular matrix proteins that are circumferentially organized, wrapping around the microfiber.  
Kusuma teaches that endothelial colony-forming cells deposit collagen IV, fibronectin, and laminin, and that concentrically surrounding the endothelial layer is its extracellular matrix, which is circumferentially organized and wrapped around the vessel.  Kusuma 4925 at 2:2.  
Accordingly, the ordinarily skilled artisan would have found it obvious to modify the Hashi microfiber to further comprise extracellular matrix proteins, including laminin, collagen IV, and fibronectin, which are circumferentially organized and wrap around the microfiber, since endothelial colony-forming on a microfiber were known to deposit extracellular matrix proteins, including laminin, collagen IV, and fibronectin and the extracellular matrix is naturally circumferentially deposited by the cells as taught by Kusuma.
Claim 15 is rejected as the extracellular matrix proteins are deposited circumferentially, wrapping around the microfiber.  In other words, the proteins cover a three-dimensional culture, which has more surface area than 2D cultures.  Accordingly, the combined prior art would have higher quantities of extracellular matrix proteins on the surface of the microfiber relative to 2D cultures.  
Claims 16, 21, 22, and 26–29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashi and Xu as applied to claims 1 and 26 above, and further in view of .
Shastri teaches a microfibrous conduit comprising polymer nanofibers, wherein cells are adhered to the interior and exterior surfaces of the conduit, which serves as a regenerative scaffold.  Shastri abstract.  Shastri notes that arteries are composed of vascular smooth muscle cells of in the medial zone and the cells have a role in the structural and function of an artery.  Id. ¶ 5.  Various types of cells may be adhered or seeded on the surface of the polymer nanofibers including endothelial cells and smooth muscle cells, wherein the smooth muscle cells are concentrically oriented and encircle the microfiber.  Id. ¶¶ 14, 17, 71, 113, Figs. 4, 14.  
Accordingly, it would have been obvious to the ordinarily skilled artisan to have encircled the tubular polymer microfiber of Hashi and Xu with vascular smooth muscle cells to biologically mimic an artery.  
Additionally, Shastri teaches that vascular smooth muscle cells secrete both elastin and collagen, wherein elastin is responsible for the elastic properties of arteries and the elastin-collagen framework provides the vessel wall with the necessary mechanical strength to withstand radial pressures.  Id. ¶ 5.  Shastri also teaches a fibrous scaffold comprising endothelial progenitor cells, smooth muscle cells, type-I collagen, laminin, and elastin deposited by the smooth muscle cells.  Id..  
Claims 17, 23, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashi, Xu, and Shastri as applied to claims 16 and 22 above, and further in view of Bhatia (US 2015/0246072 A1).  Hashi, Xu, and Shastri fail to teach the seeding of perivascular pericytes cells seeded on a polymer microfiber.
Bhatia teaches method for forming three-dimensional tissues by depositing cells and extracellular matrix on surface of scaffolds.  Bhatia abstract, ¶ 147.  The cell types may include pericytes, such as collagen types I, III, IV, laminin, and fibronectin.  Id. ¶¶ 67, 107–108, 115, 142.
It would have been obvious to the ordinarily skilled artisan to have seeded (deposited) the pericyte cells of Bhatia on the polymer microfiber of Hashi motivated by the desired to successfully practice the invention of Hashi and forming artificial tissue.
Claims 18–20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashi, Xu, Shastri, and Bhatia as applied to claim 17 above, and further in view of Blaha.  Hashi, Xu, Shastri, and Bhatia fail to teach the use of longitudinal alignment of endothelial colony forming cell to the microfiber.
Blaha teaches a tubular stent with an aligned coating on the luminal surface which aligns both the blood flow and the growth of natural endothelial cell layers in a uniform, optimal direction longitudinally along the central axis of the lumen.  Blaha ¶ 50.  The coating is applied to the luminal surface of the stent in the form of longitudinally aligned microfibers or nanofibers.  Id. ¶ 59.  Blaha further teaches that the endothelial cells on the stent are elongated and tend to be aligned with the direction of blood flow and that by aligning the fibers with the preferred, longitudinal alignment of the endothelial cells, endothelial cell deposition on the stent is accelerated.  Id.
Accordingly, the ordinarily skilled artisan would have been motivated to modify the microfiber of the combined teachings of the prior art to further comprise endothelial colony forming cells aligned longitudinally to the polymer microfiber, due to the optimal direction of endothelial cells as taught by Blaha.  
Claim 20 is rejected as the extracellular matrix proteins are deposited with longitudinal alignment along the microfiber.  In other words, the proteins cover a three-dimensional culture, which has more surface area than 2D cultures.  Accordingly, the combined prior art would have higher quantities of extracellular matrix proteins on the surface of the microfiber relative to 2D cultures.  

Response to Arguments
Applicant's arguments filed 7/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that the Examiner has incorrectly interpreted the instant claims and examined the claims in a piece-meal manner separating the aligned nanofiber and hydrogel limitations from one another.  As set forth above, the Examiner has rejected the instant claims under a theory of obviousness in that it in view of the Xu it would have been obvious to have used a crosslinked hydrogel in electrospinning the nanofibers of Hashi with the motivation to improve the chemical stability and mechanical properties for artificial organ applications.  Accordingly, the Examiner has established that it is obvious to modify the teachings of Hashi because according to Xu crosslinked hydrogel offers benefits when used in artificial organ applications.  
Applicant contends that the claims require “electrostretching” to provide the hydrogel microfibers with “a high degree of chain alignment within the hydrogel fiber,” due to “an 
Applicant then contends that one of ordinary skill would not have a reasonable expectation of success that simply crosslinking and electrospinning the nanofibers of Hashi in the method of Xu would result in hydrogel polymer nanofibers with any sort of surface or internal alignment.  As set forth above, Applicant’s own disclosure establishes that the electrospinning process results in “[a] certain level of molecular orientation . . . developed via conventional electrospinning processes.”  Spec. at 24:5–6.  Furthermore, [m]olecular level alignment in these cases is a result of high strain rate commonly used in electrospinning of polymers,” and in some circumstances “a high degree of uniaxial orientation is expected.”  Id. at 24:5–10.  Accordingly, because both Hashi and Xu teach the use of electrospinning polymers to form nanofibers, it is reasonable to presume the nanofibers possess “internal polymer alignment.”  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786